Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 7, 8, 16, 17, 24, and 25 are cancelled.  Claims 1-6, 9-15, 18-23, and 26 are pending.

Priority
This application is a 371 of PCT/US2019/017023 02/07/2019, and PCT/US2019/017023 has PRO 62/628,093 02/08/2018.

Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-6, 9, and 26) drawn to a method of inhibiting ocular neovascularization, and the species APX2009 (shown below), in the reply filed on 4/5/22 is acknowledged.  The traversal is on the grounds that the prior art used to break unity is not available because of the 102(b)(l)(A) exception.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

This is found persuasive, however as shown below in the 103 rejection the invention of group I is obvious, and therefore there can be no unity of invention.  Because the Applicant has not yet had an opportunity to respond to the new ground, the restriction requirement is hereby made NON-FINAL.
With respect to the arguments generally drawn to rejoinder, upon the determination of allowable subject matter rejoinder of appropriate claims will be determined.
Claims 10-15 and 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The requirement is deemed proper and is therefore made FINAL.  
Claim 5 is withdrawn from further consideration as being drawn to a nonelected species.
Claims 1-4, 6, 9, and 26 are examined herein insofar as they read on the elected invention and species.

Specification
The disclosure is objected to because of the following informalities: the structure and associated names on pg. 10 aren’t correct.  For example, the instant election APX2009 is afforded to (2E)-2-[(3-methoxy-1,4-dioxo-1,4-dihydronaphthalen-2-yl)methylidene]-N,N-diethylpentanamide, which is the structure shown above in the Election/Restrictions section.  However, the structure on pg. 10 is incorrect (reproduced below for convenience), as is the structure for APX3330.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Appropriate correction is required.

Claim Objections
Claims 1, 3, and 9 are objected to because of the following informalities:  the claims make use of unnecessary parenthetical statements, for example, “an apurinic/apyrimidinic endonuclease 1 redox factor 1 (APE1/Ref-1) inhibitor” and “[(2E)-2-[(3-methoxy-1,4-dioxo-1,4-dihydronaphthalen-2-yl)methylidene]-N,N-diethylpentanamide] (APX2009)”.  While the use of parenthesis is not per se forbidden, the claims are not an appropriate venue for additional unnecessary description that should be either known to the skilled artisan or already properly covered in the specification.  Further, the use of two descriptors for the same thing runs the risk of creating a range-in-a-range issue, which produces indefiniteness.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 9, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al. (WO 2012/167122 A1) in view of Jiang et al. (Aihua Jiang, Hua Gao, Mark R. Kelley, Xiaoxi Qiao, Inhibition of APE1/Ref-1 redox activity with APX3330 blocks retinal angiogenesis in vitro and in vivo, Vision Research 51 (2011) 93–100).
The instant claims are generally drawn to a method of treating diabetic retinopathy (related to claim 9) comprising administering about 12.5-35 mg/kg of the compound shown below (related to claims 2-4), and further comprising administering an additional therapeutic agent such as an anti-VEGF treatment (related to claim 6).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Kelley et al. discloses treatments for DNA damage disorders (see, for example, the title, abstract, and the whole document) comprising administering compounds such as E3330 (also known as APX3330; see, for example, the Figures, the Examples, and throughout the document) and compound 5 (i.e. the instant election; see, for example, pg. 32) administered in amounts of, e.g., 25 mg/kg (see, for example, pg. 30 lines 33-35) alone or in combination with other agents (see, for example, g. 30 line 33 to pg. 31 line 3).  Kelley et al. further discloses that compound 5 is significantly more effective than E3330 (see, for example, the examples on pp. 31-37).
Kelley et al. incorporates Jiang et al. by reference in its entirety (see, for example, pg. 41), and Jiang et al. discloses that the use of APX3330 blocks retinal angiogenesis in vitro and in vivo (i.e. inhibits ocular neovascularization; see, for example, the title, and throughout the document) which is useful for the treatment of diabetic retinopathy and related disorders (see, for example, the Introduction).  Jiang et al. further teaches that the use of anti-VEGF therapy represents among the most advanced anti-angiogenic treatments available (see, for example, the Introduction), and teaches the combined use of said anti-VEGF therapy with APX3330 (see, for example, the Results).
It would have been obvious to one of ordinary skill in the art to treat diabetic retinopathy with the instant compound because the prior art discloses all the claimed elements.
One of ordinary skill would have been motivated to treat diabetic retinopathy with the instantly claimed compound because Kelley et al. discloses that the instantly claimed compound has superior efficacy to E3330, and Jiang et al. teaches that APX3330 blocks retinal angiogenesis in vitro and in vivo and would be useful for the treatment of diabetic retinopathy.  One of ordinary skill would have applied the compounds of Kelley et al. to the indications incorporated therein, including diabetic retinopathy, during the routine experimentation and optimization of said methods of treatment and would have done so with a reasonable expectation of success.
One of ordinary skill would have used about 12.5-35 mg/kg because the prior art teaches the use of 25 mg/kg, and those of skill in the art understand that dosing is a result-effective variable that needs to be adjusted for the patient population and specific situation.  One of ordinary skill in the art would have adjusted the dosing, including to within 12.5-35 mg/kg, during the routine optimization of the dose, and would have done so with a reasonable expectation of success.
One of ordinary skill would have administered an anti-VEGF treatment with the compound shown above because Jiang et al. clearly discloses that anti-VEGF treatment is a premier approach, and that it can be beneficially combined with the class of compounds of the instant invention.  One of ordinary skill would have applied the teachings of Jiang et al. to the compounds of Kelley et al., and would have administered both the instant compound and an anti-VEGF treatment with a reasonable expectation of success in providing an improved treatment of diabetic retinopathy.  One of ordinary skill would have known that combining two active agents used for the same purpose has a therapeutically additive effect, and would have combined them with a reasonable expectation of success.  Further, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 9, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,040,505 B2 in view of Kelley et al. (WO 2012/167122 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the inhibition of ocular neovascularization comprising administering an APE1/Ref-1 inhibitor such as the one shown below.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The patented claims are generally drawn to the treatment of angiogenic disorders such as diabetic retinopathy comprising administering the APE1/Ref-1 inhibitor shown below.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Kelley et al. shows that the instant compound is superior to the APE1/Ref-1 inhibitor in the patent (see, for example, Kelley et al. examples on pp. 31-37, and it would have been obvious to substitute the superior inhibitor, thus making the instant claims obvious.  As stated in the MPEP at §2144.06, “An express suggestion to substitute one equivalent compound or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).”

Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,040,505 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the inhibition of ocular neovascularization comprising administering an APE1/Ref-1 inhibitor.
The patent is generally drawn to compounds and compositions of formula I.  Looking to the patent for definition of the utility of said compounds, it is disclosed that they are APE1/Ref-1 inhibitors (see, for example, the abstract and the whole document) that can be used for the treatment of, for example, retinopathy (see, for example, column 2 lines 1-7 and column 111 lines 60-67).
Thus, the patent makes the instant claims obvious. 
With respect to the instant limitations drawn to the inhibiting ocular neovascularization, said limitations are related to the mechanism of action of an agent in the treatment.  Note that the mechanism of action of an agent in the treatment, by itself, does not have a bearing on the patentability of the invention if the method steps are already known even though applicant has proposed or claimed the mechanism.  Applicant’s recitation of a new mechanism of action for the prior art method will not, by itself, distinguish the instant claims over the prior art teaching the same or nearly the same method steps.  The patent discloses the administration of the same composition to the same patient population, therefore the mechanistic result would have necessarily followed.

Claims 1-4, 6, 9, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,877,936 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the inhibition of ocular neovascularization comprising administering an APE1/Ref-1 inhibitor such as the one shown below.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


The patent is generally drawn to methods for treating diseases responsive to Ape1 inhibition comprising administering the same family of compounds, exemplified by the same compound as the instant election, reproduced below.  Looking to the patent for definition of the methods, it is disclosed that they can be used for the treatment of, for example, retinopathy (see, for example, column 2 lines 3-13).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Thus, the patent makes the instant claims obvious. 
With respect to the instant limitations drawn to the inhibiting ocular neovascularization, said limitations are related to the mechanism of action of an agent in the treatment.  Note that the mechanism of action of an agent in the treatment, by itself, does not have a bearing on the patentability of the invention if the method steps are already known even though applicant has proposed or claimed the mechanism.  Applicant’s recitation of a new mechanism of action for the prior art method will not, by itself, distinguish the instant claims over the prior art teaching the same or nearly the same method steps.  The patent discloses the administration of the same composition to the same patient population, therefore the mechanistic result would have necessarily followed.

Claims 1-4, 6, 9, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/377,442 in view of Kelley et al. (WO 2012/167122 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the inhibition of ocular neovascularization comprising administering an APE1/Ref-1 inhibitor such as the one shown below.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The copending claims are generally drawn to the treatment of angiogenic disorders such as diabetic retinopathy comprising administering the APE1 inhibitor 3-[(5-(2,3-dimethoxy-6-methyl-1,4-benzoquinoyl)]-2-nonyl-2-propenoic acid.
Kelley et al. shows that the instant compound is superior to the APE1/Ref-1 inhibitor in the copending application (see, for example, Kelley et al. examples on pp. 31-37, and it would have been obvious to substitute the superior inhibitor, thus making the instant claims obvious.  As stated in the MPEP at §2144.06, “An express suggestion to substitute one equivalent compound or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).”
With respect to the instant limitations drawn to the inhibiting ocular neovascularization, said limitations are related to the mechanism of action of an agent in the treatment.  Note that the mechanism of action of an agent in the treatment, by itself, does not have a bearing on the patentability of the invention if the method steps are already known even though applicant has proposed or claimed the mechanism.  Applicant’s recitation of a new mechanism of action for the prior art method will not, by itself, distinguish the instant claims over the prior art teaching the same or nearly the same method steps.  The patent discloses the administration of the same composition to the same patient population, therefore the mechanistic result would have necessarily followed.

Claims 1-4, 6, 9, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/026,671. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the inhibition of ocular neovascularization comprising administering an APE1/Ref-1 inhibitor such as the one shown below.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


The copending claims are generally drawn to the treatment of indications that anticipate the instant methods, e.g. choroidal neovascularization (CNV), retinopathy of prematurity (ROP), and ischemic retinopathy, comprising administering compounds that anticipate the instant claims including the instant election, e.g. APX2009.  Thus, the copending claims anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 7, 8, 16, 17, 24, and 25 are cancelled.  Claims 5, 10-15, and 18-23 are withdrawn.  Claims 1, 3, and 9 are objected to.  Claims 1-4, 6, 9, and 26 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627